        Case 6:18-cv-00275-MK          Document 123       Filed 07/23/20    Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

ERIC KOZOWSKI,

               Plaintiff,                                           Civ. No. 6:18-cv-275-MK

       v.                                                           ORDER

L. SHANE NELSON, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (ECF No.

110), and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P.

72(b). All parties filed objections to the Findings and Recommendation. Accordingly, I have

reviewed the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp.

v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and

conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 110) is adopted.
1 –ORDER
        Case 6:18-cv-00275-MK          Document 123       Filed 07/23/20     Page 2 of 2




       The deadline to consent to Magistrate Judge Kasubhai trying this matter is August 31,

2020. With full consent, the case will remain with Judge Kasubhai for trial. If any party does not

consent, the case will be reassigned to Judge McShane for trial.

IT IS SO ORDERED.

       DATED this 23rd day of July, 2020.



                                             _______/s/ Michael J. McShane________
                                                     Michael McShane
                                                 United States District Judge




2 –ORDER
